Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.

Status of Claims:
 		--- Claims 16-35 are pending.
		--- Claims 16-35 are allowed.
REASONS OF ALLOWANCE:
The following is an examiner's statement of reasons for allowance:
The prior art of record , individually or in combination, does not teach or fairly suggest the hoist system as recited in claims 16 and 34.

Chatenay epouse Compagnone also teaches a hoist system with a batten, motor, drum and elongated member generally as claimed but does not teach the rotational axis of the drum extending  in a direction along the length of the batten, and an enclosure coupled to the mount, the enclosure at least partially enclosing the drum; wherein a portion of the drum extends beyond the enclosure when the drum is in a first position relative to the enclosure, and wherein the drum axially moves relative to the enclosure while the drum moves from the first position to a second position.
Claims 17-33 and 35 are also allowable for their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAN LE/Primary Examiner, Art Unit 3632